Detailed Action
This office action is a response to the remarks and amendments filed on 11/20/2021 in which Claims 1 – 30 are pending; Claims 1 to 10, 12 – 13, 16 – 18, 22 – 26, and 28 – 29 are amended 

Applicant Arguments and Remarks
Applicant argues that Li does not disclose "determining whether to transmit the packet over the sidelink based on the count value; and reducing the count value if the sidelink device transmits the packet on the transmit beam," as in amended claim 1. Applicant argues that none of the "transmission parameters [that] indicate to discard a data packet" in paragraph [0161] of Li corresponds to "the count value." And Li fails to disclose "reducing the count value if the sidelink device transmits the packet," as in amended claim 1.  Further Applicant argues that Uchiyama "determines parameters for communication using a transmit beam in a sidelink on the basis of transmit power-related information." The "transmit power-related information" is not "a count value" that is accumulated "over time based on an accumulation rate of a transmit beam," as in claim 1. Finally Applicant argues that Seo, which is cited in connection with other subject matter, fails to cure the deficiency in Li and Uchiyama.
Examiner agrees that Uchiyama "determines parameters for communication using a transmit beam in a sidelink on the basis of transmit power-related information." Uchiyama is cited to teach of identifying a packet for transmission over a sidelink;
 Examiner cites  Friedman United States Patent Application 20190116122 who teaches in ¶[0066]  Congestion monitor 608 can monitor for any congestion message such as a group congestion notification sent to a group of devices (e.g., endpoint transmitters 604-0 to 604-A) or a congestion indication sent solely to transmitter 604-0. Congestion monitor 608 can inspect the congestion indication and reduce a token count of a transmit queue associated with the congestion (e.g., the congestion indication identifies the specific transmit queue as a source of a packet that caused congestion) and also reduce a token accumulation rate for the transmit queue. If no particular transmit queue is identified, congestion monitor 608 can reduce a token count for all transmit queues to reduce a peak transmit rate from all transmit queues and reduce a token accumulation rate for all transmit queues.
Pre-AIA  


First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11, 18-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li WO 2018/062832 in view of Uchiyama United States Patent Application 20210099847 and in further view of Friedman United States Patent Application 20190116122.
With regards to Claims 1, 22, and 30, Li teaches of a sidelink device, comprising of accumulating a value ¶[0076 - 0079] Preferably, the group of transmission parameters include the maximum value CRlimit of Channel Occupation Ratio (CR), and the CR is respectively configured or pre-configured for each transmission resource pool; or, [77] the CR is respectively configured or pre-configured for each carrier used for a vehicle to everything (V2X) transmission; or, [78] the CR is only applicable for a UE working in transmission mode 4; or, the CR simultaneously comprises resource occupancy of transmission modes 3 and 4. [79] Preferably, the group of transmission parameters include the maximum value CRlimit of CR, and the method further comprises:
identifying a packet for transmission over a link; and determining whether to transmit the packet over the link based on a current accumulation of the value; ¶[0161]  In a group of transmission parameters, whether to discard a data packet may be further indicated. When a group of transmission parameters indicate to discard a data packet, the other transmission parameters may be omitted, or may be not configured. Alternatively, it is permitted that a UE firstly adjusts the remaining transmission parameters, and then discards the data packet. For example, when the congestion problem still cannot be solved, after adjusting the remaining parameters, the data packet is discarded.
Li teaches discloses the invention substantially as recited above. Li does not disclose of identifying a packet for transmission over a sidelink; Uchiyama in the same field of endeavor teaches in ¶ [0148] The parameter determination unit 242 determines parameters for communication using a transmit beam in a sidelink on the basis of transmit power-related information which is information relating to the transmit power corresponding to the transmit beam used by the terminal device 200.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that packets can be buffered for possible sidelink transmission.
Li teaches discloses the invention substantially as recited above, however Li does not disclose of accumulating a count value over time based on an accumulation rate; determine whether to transmit the packet based on the count value and reducing the count value if the wireless device transmits.
Friedman in the same field of endeavor teaches in ¶[0066] Congestion monitor 608 can monitor for any congestion message such as a group congestion notification sent to a group of devices (e.g., endpoint transmitters 604-0 to 604-A) or a congestion indication sent solely to transmitter 604-0. Congestion monitor 608 can inspect the congestion indication and reduce a token count of a transmit queue associated with the congestion (e.g., the congestion indication identifies the specific transmit queue as a source of a packet that caused congestion) and also reduce a token accumulation rate for the transmit queue. If no particular transmit queue is identified, congestion monitor 608 can reduce a token count for all transmit queues to reduce a peak transmit rate from
all transmit queues and reduce a token accumulation rate for all transmit queues.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.

One would have been motivated to modify Li in this manner so that congestion can be moderated by the sidelink parameter which controls accumulation of a count value of a transmit beam at a wireless sidelink device.		

With regards to Claim 18 Li teaches a method of wireless communication at a base station, comprising of measuring interference on a link of the base station; [152] In actual operations of a V2X system, system load may be relatively large, thereby increasing interferences among UEs, and reducing reliability of communication. In order to maintain system stability, it is necessary to introduce congestion control. When processing congestion control, priority should be considered. To measure the load, a CBR may be introduced
Li teaches discloses the invention substantially as recited above. Li does not teach of transmitting a sidelink parameter based on the measured interference, wherein the sidelink parameter controls accumulation of a value of a transmit beam at a sidelink device for transmission of sidelink communication;  Uchiyama in the same field of endeavor teaches in ¶ [0148] The parameter determination unit 242 determines parameters for communication using a transmit beam in a sidelink on the basis of transmit power-related information which is information relating to the transmit power corresponding to the transmit beam used by the terminal device 200.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that an interference value for a transmit beam for a sidelink channel can be used to manage traffic flow in order to mitigate congestion.
Li teaches discloses the invention substantially as recited above, however Li does not disclose of the sidelink parameter controls accumulation of a count value of a transmit beam at a wireless  device for transmission of sidelink communication. Friedman in the same field of endeavor teaches in ¶[0066] Congestion monitor 608 can monitor for any congestion message such as a group congestion notification sent to a group of devices (e.g., endpoint transmitters 604-0 to 604-A) or a congestion indication sent solely to transmitter 604-0. Congestion monitor 608 can inspect the congestion indication and reduce a token count of a transmit queue associated with the congestion (e.g., the congestion indication identifies the specific transmit queue as a source of a packet that caused congestion) and also reduce a token accumulation rate for the transmit queue.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that congestion can be moderated 	
With regards to Claim 19 Li teaches where the interference is based on the sidelink communication.  [152] In actual operations of a V2X system, system load may be relatively large, thereby increasing interferences among UEs, and reducing reliability of communication. In order to maintain system stability, it is necessary to introduce congestion control.When processing congestion control, priority should be considered. To measure the load, a CBR may be introduced
	With regards to Claims 2, 23, Li teaches of transmitting the packet over the sidelink on the transmit beam when the count value meets a threshold for the transmit beam; [76] Preferably, the group of transmission parameters include the maximum value CRlimit of Channel Occupation Ratio (CR), and the CR is respectively configured or pre-configured for each transmission resource pool;
refraining from transmitting the packet over the sidelink when the count value is less than the threshold for the transmit beam; [80] after determining a group of transmission parameters according to a priority and a CBR interval, to which current measurement value of the (Channel Busy Ratio} CBR belongs, when selecting resources, determining, by the UE, reserved resources according to the group of transmission parameters, wherein assume that all of these reserved resources are used for the UE's transmission, the CR calculated at each moment within a time period of the reserved resources is less than, or equal to the CRlimit;
With regards to Claims 3, 24, Li teaches where the count value is accumulated up to a maximum value based at least in part on a channel busy ratio determined by the wireless device; ¶ [26] configuring one or more CBR thresholds for each priority, and dividing a CBR interval correspondingly, for a priority, when a measured CBR is located within a certain CBR interval of the priority, working for the priority, by the UE, according to a group of transmission parameters of such CBR interval.

With regards to Claims 4, 20, Li teaches where at least one of the accumulation rate of the transmit beam or the maximum value are based on the channel busy ratio, [22] measuring, by a User Equipment (UE), a Channel Busy Ratio (CBR), controlling congestion based on the CBR and a priority, so as to adjust a Scheduling Assignment (SA) and data channel resources; [26] configuring one or more CBR thresholds for each priority
 and where the wireless device uses an increased accumulation rate for the transmit beam or an increased maximum value when the channel busy ratio is below a threshold; [33] configuring one or more CBR thresholds for each priority interval, dividing a CBR interval correspondingly, for a priority, when a measured CBR is located within a certain CBR interval of a priority interval,

With regards to Claim 5, Li teaches where the value is accumulated up to a maximum count value based at least in part on a channel occupancy ratio determined by the wireless device. [161] In the existing V2X system, on the basis of synchronization source type and moving speed, value ranges of the following parameters are configured for the UE, that is, the number of occupied subchannels, MCS, and the number of times data is transmitted. In addition, transmission power related parameters, and/or, are also configured for the UE. When processing congestion control based on priority, in different cases distinguishing priority and CBR, multiple groups of transmission parameters are respectively configured or pre-configured. One group of transmission parameters may include the number of occupied subchannels, MCS, the number of times data is transmitted, transmission power related parameters, the maximum value CRlimit of Channel Occupation Ratio (CR), resource occupancy period, and so on.
With regards to Claims 6, 25, Li teaches where at least one of the accumulation rate of the transmit beam or the maximum value are based on the channel occupancy ratio; [76] Preferably, the group of transmission parameters include the maximum value CRlimit of Channel Occupation Ratio (CR), and the CR is respectively configured or pre-configured for each transmission resource pool.
where the wireless device uses an increased accumulation rate for the transmit beam or an increased maximum value when the channel occupancy ratio is below a threshold [33] configuring one or more CBR thresholds for each priority interval, dividing a CBR interval correspondingly, for a priority, when a measured CBR is located within a certain CBR interval of a priority interval,
With regards to Claims 7, 26, Li teaches where the count value is accumulated up to a maximum value based at least in part on a feedback received by the sidelink device.  [0152]  Sidelink Receive Signal Strength Indicator (S-RSSI) of which within an observation window exceeds a certain threshold, to the total number of subchannels within the observation window is cbr. For example, the observation window is 100ms. Foregoing cbr measured within one observation window may be directly taken as the CBR, which is configured to process congestion control. Alternatively, a high layer may process foregoing cbr measured within one observation window, e.g., perform an average, a weighted average, or a moving average on cbrs measured multiple times, and take a result as the CBR for processing congestion control.
With regards to Claim 8, Li teaches where at least one of the accumulation rate of the transmit beam or the maximum value are based on the feedback received by the wireless device; [0152] To measure the load, a CBR may be introduced. Denote that a ratio of number of subchannels, Sidelink Receive Signal Strength Indicator (S-RSSI) of which within an observation window exceeds a certain threshold, to the total number of subchannels within the observation window is cbr.
With regards to Claims 9, 21, Li teaches where the value is accumulated based at least in part on a positive feedback rate for the sidelink device, and the wireless device uses an increased accumulation rate for the transmit beam or an increased maximum value when the positive feedback rate is above a threshold; [0153] The congestion control includes as follows. When the CBR is relatively large, it may be necessary to adjust an allowed transmission parameter adaptively, so as to reduce interferences among UEs as much as possible. Correspondingly, after a system is recovered from congestion state, e.g., when the CBR is relatively smaller, the transmission parameter may be adjusted adaptively, so as to optimize transmission performance.
With regards to Claim 10, Li teaches where the count value is accumulated based at least in part on a negative feedback rate for the wireless device, and the sidelink device uses a decreased accumulation rate for the transmit beam or a decreased maximum value when the negative feedback rate is above a threshold.  ; [0153] The congestion control includes as follows. When the CBR is relatively large, it may be necessary to adjust an allowed transmission parameter adaptively, so as to reduce interferences among UEs as much as possible. Correspondingly, after a system is recovered from congestion state, e.g., when the CBR is relatively smaller, the transmission parameter may be adjusted adaptively, so as to optimize transmission performance.
With regards to Claims 11, 27, Li teaches where the value is accumulated based at least in part on a negative feedback rate for the sidelink device, and the sidelink device uses a decreased accumulation rate for the transmit beam or a decreased maximum value when the negative feedback rate is above a threshold.  [0160] Congestion control is a necessary feature to guarantee stable operations of a V2X system. Within a cell coverage, a UE may report a measured CBR to a base station. Subsequently, the base station may configure and reconfigure transmission parameters of the UE, based on the CBR. On the basis of the transmission parameters configured by the base station, the UE may adjust SA thereof and transmission parameters of a data channel thereof, according to the currently measured CBR.
Claims 12 – 17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li WO 2018/062832 in view of Uchiyama United States Patent Application 20210099847 in view of Friedman United States Patent Application 20190116122 and in further view of Seo United States Patent 10,993,247.
With regards to Claim 12, Li teaches the invention substantially as recited above. Li does not disclose where the wireless device accumulates a high priority value associated with a first priority level and accumulates a low priority value associated with a second priority level, wherein the first priority level has a higher priority than the second priority level;  Seo in the same field of endeavor teaches in Column 02 Row 54)    Preferably, a sum of resources usable for a sidelink data channel having a second priority lower than the first priority and all sidelink data channels having priorities equal to or lower than the second priority may be equal to or smaller than a threshold corresponding to the second priority. Here, an amount of a resource capable of using the first priority for the sidelink data,
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that the value of the sidelink device accumulates can be adjusted based on priorities.		
With regards to Claims 13, 16, 28, and 29, Li teaches the invention substantially as recited above. Li does not disclose where reducing the value by an amount if the wireless device transmits the packet, wherein the amount is the same for packets of the first priority level and the second priority level; Seo in the same field of endeavor teaches in Column 03 Row 04     Additionally, if the sum of the resources usable for the all sidelink data channels having the priorities equal to or lower than the first priority is greater than the threshold corresponding to the first priority, the sidelink data channel of the first priority may be dropped. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that the value is adjusted by an the same amount if the sidelink device transmits is the same for each priority.
With regards to Claim 14, Li teaches where the high priority value is accumulated at a lower accumulation rate than the low priority value; [163] Priorities are divided into NP intervals. NP is greater than, or equal to 2. Correspondingly, it is necessary to configure NP - 1 priority thresholds. And each priority interval is further divided into NC CBR intervals. NC is greater than, or equal to 2. Subsequently, for each CBR interval of a priority interval, a group of transmission parameters may be respectively configured, or pre-configured.
With regards to Claim 15, Li teaches the invention substantially as recited above. Li does not teach where the high priority value and the low priority value are accumulated up to a maximum value, and wherein a first maximum value associated with the high priority value is lower than a second maximum value associated with the low priority value. Seo in the same field of endeavor teaches in Column 13 Row 54  ..Particularly, according to Formula 1, a total sum of RU for a packet of priority k and RUs of packets having a priority greater than k is smaller than TRU(i.e., a maximum value of an amount of time/frequency resource usable for a transmission in a unit time) set for a packet of the priority k. Particularly, the following TRU(k) means an upper limit of the total RU for enabling a priority of k or a higher priority to use TRU. In Formula 1, a priority index i or k means that a priority gets higher if a value of the priority i or k becomes smaller.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that a priority specific maximum value level can be used.
With regards to Claim 17, Li teaches the invention substantially as recited above. Li does not disclose where the count value is accumulated in common for transmissions of the first priority level and transmissions of the second priority level. Seo in the same field of endeavor teaches in Column 03 Row 04)    Additionally, if the sum of the resources usable for the all sidelink data channels having the priorities equal to or lower than the first priority is greater than the threshold corresponding to the first priority, the sidelink data channel of the first priority may be dropped.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Li.
One would have been motivated to modify Li in this manner so that the accumulated value is common across priorities.

Conclusion;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
 
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462